Citation Nr: 0827430	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-26 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for residuals of 
rheumatic fever to include rheumatic heart disease.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for chronic alcoholism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran also appealed the issue of entitlement to service 
connection for an eye injury.  However, he submitted a 
statement received at the RO in July 2004 in which he 
indicated that he desired to withdraw that issue.  
Consequently, the issues on appeal are listed on the cover 
page of this decision.  


FINDINGS OF FACT

1.  The veteran has hepatitis C that is most likely 
attributable to intravenous drug.

2.  The veteran does not have residuals of rheumatic fever, 
including rheumatic heart disease that is related to his 
military service. 

3.  The veteran does not have depression that is related to 
his military service.

4.  The veteran does not have PTSD that is related to his 
military service.  

5.  The veteran does not have chronic alcoholism that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2007).

2.  The veteran does not residuals of rheumatic fever, 
including rheumatic heart disease that are the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2007).

3.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

4.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).

5.  Chronic alcoholism was not was not incurred in or 
aggravated by service, or was caused or made worse by 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this regard, through a 
May 2002 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claims 
for service connection on a direct basis.  Thereafter, the 
veteran was afforded the opportunity to respond.  The Board 
also finds that the notice letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the May 2002 letter did not advise the 
veteran of how to substantiate a claim for service connection 
on a secondary basis.  The U.S. Court of Appeals for the 
Federal Circuit recently held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
In this case, although the RO did not provide notice as to 
how to substantiate a claim on a secondary basis, the Board 
notes that the veteran's claims of entitlement to service 
connection for depression and PTSD are being denied; thus, 
the claim of entitlement to service connection for alcoholism 
on a secondary basis must also be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  For this 
reason, it is not prejudicial to the veteran for the Board to 
proceed to finally decide this appeal as the notice error did 
not affect the essential fairness of the adjudication.

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims on appeal, as discussed in more 
detail below, the record is absent for credible lay or 
medical evidence that the veteran's claimed disabilities are 
associated with any events, injuries, or diseases that 
occurred in service or to a service-connected disability.  In 
fact, there is already persuasive medical evidence indicating 
that the claimed disabilities did not have their onset in 
service, and are otherwise unrelated to service.  Thus, the 
Board finds that examinations are not necessary in this 
instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The veteran's service treatment records (STRs) reveal that on 
his November 1976 entrance examination the veteran was noted 
to have a tattoo of the left forearm.  He reported that he 
had a history of rheumatic fever on a November 1976 report of 
medical history prepared in conjunction with his entrance 
examination and he checked yes and indicated that he had 
depression or excessive worry but he also wrote over the 
question and said that he had "none."  The veteran was 
noted to have a tattoo of the left forearm on his August 1978 
separation examination.  A notation indicates "hernia WNL" 
(within normal limits).  It is unclear if this notation 
relates to a scar.  On an August 1978 report of medical 
history prepared in conjunction with the veteran's separation 
examination the veteran denied depression or excess worry and 
nervous trouble of any sort.  He reported that he had a 
history of rheumatic fever.  In September 1978 the veteran 
was seen for a referral for alleged intravenous (IV) drug 
use.  The examiner reported that the veteran had fresh needle 
marks on the right antecubital fossa prior to blood drawing.  
The veteran was diagnosed with questionable hepatitis.  In 
October 1978 the veteran was reported to have a history of IV 
heroin drug use and shared needles.  The veteran's past 
history included a note that the veteran consumed large 
amounts of alcohol in the form of 40 beers per week.  He was 
also noted to have a history of rheumatic fever at the age of 
five or six with no residuals.  He was noted to have a tattoo 
of the left forearm on physical examination.  The final 
diagnoses were resolving viral hepatitis and improper use of 
heroin.  

Service personnel records associated with the claims file 
indicate that the veteran received four Article 15s in 
service.  One of the Article 15s was for assaulting a fellow 
serviceman.  The veteran's DD214 is not indicative of combat 
service. 

Private treatment reports from Cleveland Metropolitan 
Hospital were unrelated to the issues on appeal.

Associated with the claims file are private treatment reports 
from Cuyahoga County Hospital dated from June 1982 to 
December 1984 which indicate that a chest x-ray performed in 
December 1984 revealed that the veteran's heart size was 
normal.  No active infiltrates or effusions were seen.  

Private treatment reports from Grace Hospital dated from 
August 1984 to November 1984 reveal a diagnosis of chronic 
alcoholism with delirium tremens in August 1984.  Chest x-
rays performed at that time revealed no evidence of pulmonary 
infiltrates and the heart, diaphragm, and bony thorax showed 
no abnormalities.  The examiner concluded that there was no 
evidence of pathologic process of the chest.  The veteran was 
diagnosed with insomnia and acute depression in November 
1984.  

Medical records from the State of Ohio Department of 
Corrections dated from May 1985 to February 2001 were 
associated with the claims file.  In May 1985 the veteran was 
noted to have multiple substance abuse and alcohol abuse and 
adjustment disorder with anxiety.  A chest x-ray performed in 
May 1985 indicated that the veteran's heart, mediastinal 
structures, lungs, and pleural spaces were normal.  The 
veteran underwent a chest x-ray in December 1993.  The 
examiner's impression was that there was no active 
cardiopulmonary disease at that time.  In February 1996 the 
veteran reported depressive symptoms but the examiner noted 
that the veteran was more angry than depressed.  The veteran 
reported anxiety in March 1996.  In June 2000 the veteran 
reported weakness and nauseated, burning epigastric pain for 
four days.  He reported a history of rheumatic fever as a 
child.  The veteran was to be evaluated for arrhythmia and he 
was treated with Maalox.  An echocardiogram (ECG) performed 
in June 2000 revealed sinus bradycardia and ventricular 
premature complexes.  In July 2000 the veteran was noted to 
have a positive hepatitis C screen.  An August 2000 risk 
assessment for hepatitis C indicated that the veteran had a 
history of IV and intranasal drug use and a history of 
multiple sexual partners.  The veteran denied a history of 
major depression or psychosis and heart disease and he 
indicated that he had a history of tattoos or body piercing 
and got tattoos in service and none since he had been 
incarcerated.  He said his last tattoo was obtained in 1978.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2005 to September 2006 which reveal 
that the veteran was reported to have had a positive 
hepatitis C blood test in May 2005.  In May 2005 the veteran 
reported depression and was assessed with adjustment 
disorder. Also in May 2005 the veteran reported chest pain.  
A physical examination revealed that the veteran's 
cardiovascular system was within normal limits.  The examiner 
diagnosed the veteran with a history of rheumatic fever with 
no evidence of residual damage to the heart.  In August 2005 
the veteran denied psychological and emotional problems for 
the prior thirty days but he said he was depressed after he 
was charged with murder and went to prison.  He denied 
depression and suicidal/homicidal ideations.  Later in August 
2005 an examiner reported that the veteran was estimated to 
have contracted hepatitis C in 1984 from IV drug use.  In 
January 2006 the veteran was seen for a mental health 
evaluation.  He reported that he had been incarcerated for 
twenty-one years for murder.  The veteran indicated that he 
believed his hepatitis C was caused by his military service.  
The examiner reported that the veteran did not present 
current symptoms of PTSD.  The examiner said the veteran had 
a depressed mood.  The veteran reported that he currently 
drank alcohol a few times a month and would like to drink 
more to escape his life but did not have the financial means.  
He said he was an alcoholic prior to his incarceration.  The 
examiner said the veteran had an adjustment disorder with 
depressed mood since his release from prison in March 2005.  
She said he also appeared to have alcohol abuse/dependency 
problems that were not being addressed.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301.

The controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1131.

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301 (2007).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

A.  Hepatitis 

The veteran's representative averred that the RO should have 
developed the record further for additional risk factors such 
as the veteran's tattoo and other possible risk factors such 
as shared toothbrushes or shaving razors, high risk sexual 
activity, or blood transfusions.  He said the veteran's 
separation examination documented that the veteran had a scar 
relating to a hernia which was not noted at the veteran's 
entrance to service.  He noted that a screening evaluation 
performed while the veteran was incarcerated documented that 
the veteran reported a history of multiple sexual partners.  
He reported that the veteran was diagnosed with viral 
hepatitis in service and that the current hepatitis C was a 
continuation of the diagnosis in service.  He concluded that 
a VA examination and medical opinion should have been 
obtained.  

The Board acknowledges that the veteran's representative has 
advanced several theories of entitlement regarding the issue 
at hand.  Initially, the Board notes that the STRs indicate 
that the veteran was reported to have a tattoo of the left 
forearm at his entrance and exit to service.  While the 
veteran's August 2000 hepatitis risk assessment completed 
while he was incarcerated indicates that the veteran's last 
tattoo was obtained while he was in service in 1978, the 
entrance and exit examinations clearly indicate that the 
veteran had a tattoo of the left forearm at both times and 
these records are more credible than the veteran's reported 
history completed so many years after service.  

Furthermore, while it is unclear whether the August 1978 
separation examination indicated that the veteran had a 
hernia scar (as noted above, the entrance examination 
included a notation which stated "hernia WNL"), there is no 
indication that the veteran underwent a blood transfusion at 
any time to include during any alleged hernia operation.  
Additionally, while the veteran indicated that he had a 
history of multiple sexual partners, he did not specifically 
report high risk sexual activity during military service.  

In any event, as will be discussed below, the Board notes 
that the veteran's representative is not competent to link 
the claimed hepatitis C to the veteran's tattoo of the left 
forearm or any surgical procedure related to the hernia.  
Similarly, turning to the representative's argument that the 
RO failed to develop the claim for other possible risk 
factors such as shared toothbrushes or shaving razors, high 
risk sexual activity, or blood transfusions, the veteran's 
representative is not competent to assert that any current 
hepatitis C is related to such risk factors.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that the 
competency of lay evidence regarding medical etiology is a 
fact determination to be made by the Board).  

In this regard, the Board notes that the VA outpatient 
treatment reports indicate that the veteran was found to have 
contracted hepatitis C in 1984 from IV drug use.  The Board 
finds that the opinion of the veteran's primary health care 
providers to be the most persuasive and probative evidence of 
record as to the etiology of the current disability.  

The Board is cognizant that the veteran's STRs indicate that 
the veteran was diagnosed with viral hepatitis in service 
which was attributed to IV heroin use.  However, the 
hepatitis was noted to be resolving when the veteran was seen 
in service in 1978.  Consequently, there is no indication, 
other than the representative's assertions, that the 
hepatitis in service is the same virus he had in service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Furthermore, even if the Board concedes that the veteran's 
viral hepatitis in service is the same disease as the 
currently diagnosed hepatitis C, the veteran's viral 
hepatitis in service was attributed to IV drug use, just as 
the current diagnosis has been.  As noted above, service 
connection is prohibited for willful misconduct including the 
use of illegal drugs. 

Consequently, service connection for hepatitis is denied.  

B.  Residuals of Rheumatic Fever to include Rheumatic Heart 
Disease

The veteran's representative indicated that the veteran 
reported a history of rheumatic heart disease when he entered 
service.  He argued that the veteran suffered from shortness 
of breath and an inability to complete physical tasks while 
in service.  He contended that the veteran's service 
aggravated rheumatic heart disease and that there was 
evidence of a persistent heart condition since the veteran 
left service.  

The Board acknowledges that the veteran reported a history of 
rheumatic fever at his entrance to service and his STRs also 
document that he reported rheumatic fever at the age of five 
or six.  However, even assuming the presumption of soundness 
is rebutted because the veteran reported rheumatic fever at 
his entrance to service, the evidence does not show that the 
veteran has any current residuals of that rheumatic fever 
that were permanently aggravated by service.  

The veteran's representative argued that the veteran is 
competent to report his symptoms in service including 
shortness of breath and an inability to complete physical 
tasks; however, the STRs do not document any evidence that 
the veteran had complaints of shortness of breath or an 
inability to complete physical tasks.  

Furthermore, while the veteran's representative reported that 
the veteran has consistently had a heart condition since 
service, the evidence indicates that there was no evidence of 
cardiopulmonary disease on x-rays conducted in August 1984, 
December 1984, and December 1993.  In June 2000 the veteran 
reported weakness and nauseated, burning epigastric pain for 
four days and a history of rheumatic fever as a child.  An 
ECG revealed sinus bradycardia and ventricular premature 
complexes, neither of which was attributed to the veteran's 
remote history of rheumatic fever.  Most significantly, the 
veteran reported chest pain and underwent a cardiovascular 
examination at VA in May 2005 at which time an examiner 
diagnosed him with a history of rheumatic fever with no 
evidence of residual damage to the heart.  None of the 
evidence contains a contrary medical opinion diagnosing 
rheumatic heart disease.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed rheumatic heart disease, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).

C.  Depression

The veteran's representative avers that the veteran has 
depression which began when he was in service.  He said the 
veteran reported depression while he was in service and was 
not offered treatment and he was instead transferred between 
batteries following receipt of several Article 15 
disciplinary proceedings.  He said the veteran continued to 
suffer from depression after he separated from service.  

The veteran's STRs are unclear as to whether the veteran 
believed he had depression or excessive worry at his entrance 
to service as he checked yes on the November 1976 report of 
medical history but also wrote that he had "none."  
However, the STRs do not document any treatment for 
depression, and he specifically denied such symptomatology in 
a report of medical history completed in August 1978.  The 
first evidence of treatment for or a diagnosis of depression 
came in 1984 at which time the veteran was diagnosed with 
insomnia and "acute" depression.  At that time the 
diagnosis was not linked to the veteran's military service.  
In May 1985 the veteran was assessed with adjustment disorder 
with anxiety.  The veteran reported symptoms of depression 
while he was incarcerated in February 1996, but he was noted 
to be more angry than depressed at that time.  

Since his release from prison the veteran reported 
depression, and, in May 2005, he was diagnosed with 
adjustment disorder.  Thereafter, in January 2006, the 
examiner noted that the veteran had described adjustment 
disorder with depressed mood since his release from prison in 
March 2005.  Neither examiner indicated that the veteran's 
adjustment disorder was related to his military service. 

In summary, service medical records are negative for evidence 
of depression, and, in fact, he specifically denied symptoms 
of depression shortly before his separation.  The first 
medical finding of depression does not appear in the record 
until five years later, at which point it was found to be 
"acute."  Shortly thereafter, he was found to have an 
adjustment disorder with anxiety.  More recently, he was 
again found to have depression, which was specifically 
attributed to an adjustment disorder, and linked to his 
release from prison.

In light of this record, the Board finds the veteran's 
reports of depression since service to not be credible.  In 
reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the United States Court of Appeals for the Federal 
Circuit determined that the Board had erred by finding that a 
claimant's report of in-service psychiatric symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable as the Board is not relying merely upon a 
general absence of complaints during service.  Instead, the 
Board is relying on the fact that the veteran specifically 
denied depression shortly before separation, and did not seek 
any treatment for depression or any psychiatric disabilities 
approximately five years later, at which time no reference to 
military service was made.  In addition, during the course of 
recent treatment, he has apparently dated the onset of his 
current depression to his release from prison.  

Furthermore, based on the veteran's recent reports, his 
medical care provider has attributed his symptoms of 
depression to an adjustment disorder related to his release 
from prison.  As there is no contrary medical evidence, the 
Board finds this opinion to be the most probative evidence of 
record as to the nature and etiology of the claimed 
depression.

The Board has considered obtaining a VA examination or 
opinion on this claim.  However, as discussed, there is no 
credible lay or medical evidence linking the current 
disability to service, and there is already persuasive 
competent medical evidence indicating that his claimed 
depression is a manifestation of an adjustment disorder, and 
is unrelated to service.  For these reasons, the Board finds 
that obtaining an examination or opinion is not necessary.  
38 C.F.R. § 3.159.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).

D.  PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

The veteran avers that he has PTSD related to his military 
service.  In this case, the veteran's service personnel 
records do not document combat service.  Furthermore, the 
veteran's STRs do not document treatment or findings of PTSD.  
While the veteran has averred that his disciplinary 
proceedings in service were evidence of in-service stressors, 
it bears repeating that there must be evidence of a diagnosis 
of PTSD which is lacking in the present case.  The VA 
outpatient treatment reports document that the veteran did 
not present any symptoms of PTSD when he was examined by VA 
in January 2006.  Absent a diagnosis of PTSD related to a 
verified stressor, service connection must be denied.

The Board has considered obtaining a VA examination or 
opinion to clarify whether the veteran may, in fact, have 
PTSD due to service.  However, as there is already persuasive 
competent medical evidence indicating that he does not have 
the disability, the Board finds that obtaining an examination 
or opinion is not necessary.  38 C.F.R. § 3.159.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  See Gilbert, supra; 38 
C.F.R. § 3.102.


E.  Alcoholism

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007). 

The veteran's representative raised a theory of entitlement 
to service connection for alcoholism as secondary to 
depression and/or PTSD when he submitted an informal hearing 
presentation in April 2008.  While the RO did not consider 
the veteran's claim on a secondary basis, for the reasons 
explained above, because the veteran's claims of entitlement 
to service connection for depression and PTSD are being 
denied, the claim of entitlement to service connection for 
alcoholism as secondary to those disabilities must also be 
denied as a matter of law.  See Sabonis, supra.

The evidence of record indicates that the veteran was 
reported to consume large quantities of alcohol in the form 
of forty beers per week while he was in service.  After 
service he was diagnosed with alcoholism with delirium 
tremens and alcohol abuse/dependency problems.  However, 
service connection for alcoholism itself on a direct basis is 
prohibited under law, as being of misconduct origin.  38 
C.F.R. § 3.301.  Therefore, service connection for alcoholism 
is denied.  




ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for residuals of rheumatic 
fever to include rheumatic heart disease is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for chronic alcoholism is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


